Cite as 2021 Ark. 44
                SUPREME COURT OF ARKANSAS
                                         No.   CV-20-530

                                                  Opinion Delivered:   March 4, 2021
 MICHAEL ANDERSON
                    APPELLANT PRO SE APPEAL FROM THE
                               JEFFERSON COUNTY CIRCUIT
 V.                            COURT
                               [NO. 35CV-20-419]
 DEXTER PAYNE, DIRECTOR,
 ARKANSAS DEPARTMENT OF        HONORABLE JODI RAINES
 CORRECTION                    DENNIS, JUDGE
                      APPELLEE
                               AFFIRMED.


                           RHONDA K. WOOD, Associate Justice

       Michael Anderson appeals the circuit court’s denial of his petition for writ of habeas

corpus as an abuse of the writ. He argues the circuit court clearly erred by not issuing the

writ. He also contends the circuit court is precluded from finding an abuse of the writ

because it granted his in forma pauperis petition. We affirm the denial of his petition and

the finding of an abuse of the writ.

       A writ of habeas corpus is proper when a judgment and commitment order is invalid

on its face or when a trial court lacked jurisdiction over the case. Foreman v. State, 2019 Ark.

108, 571 S.W.3d 484. A writ proceeding does not require the circuit court to extensively

review the record of the trial proceedings. Jones v. Kelley, 2020 Ark. 290. Unless the

petitioner can show that the trial court lacked jurisdiction or that the commitment order

was invalid on its face, there is no basis for the court to issue a writ of habeas corpus. Fields

v. Hobbs, 2013 Ark. 416. We will uphold a circuit court’s decision on a petition for a writ
of habeas corpus unless it is clearly erroneous. Hobbs v. Gordon, 2014 Ark. 225, 434 S.W.3d

364.

       Anderson has filed multiple postconviction actions attacking his sentence. First, the

circuit court denied his petition for declaratory judgment and petition to correct an illegal

sentence pursuant to Arkansas Code Annotated section 16-90-111 (Repl. 2016), and we

affirmed on appeal. Anderson v. State, 2017 Ark. 357, 533 S.W.3d 64. Anderson then filed a

petition for writ of habeas corpus arguing that he was illegally detained because the State

did not name him in the original felony information but amended the information to add

him. We also affirmed the circuit court’s denial of that petition. Anderson v. Kelley, 2019

Ark. 6, 564 S.W.3d 516.

       Shortly after, Anderson filed a second pro se petition for writ of habeas corpus

claiming again that his sentence was illegal because the State added his name in an

amendment to the original felony information. He also alleged that the sentence was illegal

because the docket number on the judgment and commitment order omitted his designation

as “B,” and he argued the circuit court must issue the writ because it granted his petition to

proceed in forma pauperis. We held that Anderson’s first argument was an abuse of the writ

because he had raised it in his prior petition. Anderson v. Kelley, 2020 Ark. 197, 600 S.W.3d

544. We affirmed the circuit court’s order because Anderson’s remaining claims did not

entitle him to relief. Id. Less than thirty days later, Anderson filed the instant pro se petition

for writ of habeas corpus. The circuit court denied and dismissed the petition and found an

abuse of the writ. He appeals this order.




                                                2
        The abuse-of-the-writ doctrine applies in habeas proceedings to subsume res judicata

when the petitioner raises the same arguments addressed previously without bringing forth

additional facts to support his or her argument. Anderson, 2020 Ark. 197, 600 S.W.3d 544;

see Jackson v. Kelley, 2020 Ark. 251, 602 S.W.3d 739. Anderson’s single claim in his petition

for writ of habeas corpus is identical to the one that we found lacked merit the previous

month. Anderson, 2020 Ark. 197, at 5, 600 S.W.3d at 548. We determine whether the

renewal of a petitioner’s application for the writ will go forward. See Rea v. Kelley, 2020

Ark. 347; see generally Scott v. State, 2019 Ark. 94, 571 S.W.3d 451. Repeating the same

claim represents an abuse of the writ, and therefore, the circuit court did not clearly err

when it denied and dismissed Anderson’s habeas petition.

        On appeal, Anderson also contends that the circuit court’s order granting him leave

to proceed as a pauper mandated issuance of the writ. We addressed this issue in his previous

appeal, and therefore, we decline to readdress it. Anderson, 2020 Ark. 197, at 6, 600 S.W.3d

at 548. We affirm the circuit court’s denial of the writ and the finding of an abuse of the

writ.

        Affirmed.

        WEBB, J., concurs.

        Michael Anderson, pro se appellant.

        Leslie Rutledge, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                               3